IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                       :   No. 254 Disciplinary Docket No. 3
                                        :
 SANDRA COUCH COLLINS                   :   Nos. 141 DB 1996 and 37 DB 1998
                                        :
 PETITION FOR REINSTATEMENT             :   Attorney Registration No. 68169
                                        :
                                        :   (Philadelphia)




                                       ORDER
PER CURIAM

      AND NOW, this 4th day of May, 2022, the Petition for Reinstatement is granted.

Petitioner is ordered to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).